PER CURIAM.
Jim, Jack Rhoades sued W. R. and Judith Lee Spivey for damages arising out of a motor vehicle intersection accident occurring at the corner of East Fifth and Washington Streets, Casper, April 22, 1967. Defendants denied generally, raised several affirmative defenses, and filed a third-party complaint against M. E. and Marguerite Beyer, owners of the real estate situated on the southeast corner of the mentioned intersection, and the City of Casper, the owner of the land at the intersection where certain shrubbery was planted and maintained by the Beyers, it being alleged that such shrubbery obstructed the vision of motorists and was a cause of the collision. Rhoades filed a substantially similar cross-complaint against the City of Casper and the Beyers. Following responses to the cross and third-party complaints, the City of Casper moved for summary judgment under Rule 56, W.R.C.P., on the ground that the parties had failed to give written notice within thirty days of the accident that the parties intended to claim damages against the City as required by § 15.1-275, W.S.1957, C.1965. Affidavit opposing the motion for summary judgment alleged among other things that the City carried liability insurance which would cover the loss. The court granted summary judgment in favor of the City and dismissed the cross and third-party complaints against it without making an express determination under the provisions of Rule 54(b), W.R.C. P., that there was no just reason for delay in entering such judgment. This appeal has resulted.
Situations of this nature relating to appeals taken from a judgment against one of multiple parties without any express determination as to lack of just reason for delay have been discussed previously by this court on different occasions and the reasons for the existence and enforcement of the rule have been made clear. The instant litigation would seem to disclose a *661circumstance where absent a clear showing to the contrary a proper determination of the rights of the parties could not be effected piecemeal. The summary judgment in favor of the City of Casper was not a final order from which appeal would lie, and the cause is remanded to the trial court for further proceedings consistent with this opinion.
Reversed and remanded.